  Case 1:18-cr-00457-AJT Document 31 Filed 01/22/19 Page 1 of 1 PageID# 179



                        UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


UNITED STATES OF AMERICA,

                V.



BIJAN RAFIEKIAN                                      Case Number l:18-cr-457-AJT-l& 2


                and


KAMIL EKIM ALPTEKIN,

                Defendants.



                                            ORDER


         Upon consideration of the Government's Motion for a Two-Week Continuance of Trial

[Doc. No. 22] and the present filing and hearing schedule for Defendant's anticipated motion for

a continuance, other ex parte filings, and the Government's anticipated CIPA § 4 filing, it is

hereby

         ORDERED that the trial date of February 11, 2019, be, and the same hereby is,

VACATED,with all other filing dates and hearings remaining as presently scheduled, with a

new trial date to be set following the Court's consideration of the anticipated motions and filings

referenced herein.


         The Clerk is directed to forward copies oftbifOrdeHo all counsel of record.




                                             AnthonW J. fftenga
                                             United Ma/es District Judge
Alexandria, Virginia
January 22, 2019
